United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    July 6, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-60472
                           Summary Calendar


LUIS MARTINEZ-CASTELAN,

                                     Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                     Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A96 075 260
                        --------------------

Before JOLLY, DAVIS and OWEN, Circuit Judges.

PER CURIAM:*

     Luis Martinez-Castelan, a native and citizen of Mexico, has

petitioned for review of a final order of the Board of

Immigration Appeals (BIA) dismissing his appeal of the

immigration judge’s order denying him cancellation of removal

and voluntary departure.    Martinez-Castelan was convicted in 2003

of a felony under 18 U.S.C. § 1001(a)(2) for making a false

statement to the Federal Aviation Administration.   The BIA held

that such a conviction was a crime involving moral turpitude

rendering him statutorily ineligible for cancellation of removal.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-60472
                                  -2-

     Martinez-Castelan argues on appeal that the BIA’s

determination that his crime involved moral turpitude was in

error.   We apply a two-part standard of review to the BIA’s

conclusion that an alien has committed a crime involving moral

turpitude.   Smalley v. Ashcroft, 354 F.3d 332, 335 (5th Cir.

2003).   “First, we accord ‘substantial deference to the BIA’s

interpretation of the INA’ and its definition of the phrase

‘moral turpitude.’    Second, we review de novo whether the

elements of a state or federal crime fit the BIA’s definition of

a CIMT.”   Id. at 335-36 (citations omitted).   The BIA’s

determination of what constitutes moral turpitude must be upheld

if that determination is reasonable.    Hamdan v. INS, 98 F.3d 183,

185 (5th Cir. 1996).

     “Whether a crime involves moral turpitude depends upon the

inherent nature of the crime, as defined in the statute

concerned, rather than the circumstances surrounding the

particular transgression.”    Pichardo v. INS, 104 F.3d 756, 759

(5th Cir. 1997).    Section 1001(a)(2) criminalizes the knowing

and willful making of “any materially false, fictitious, or

fraudulent statement or representation” regarding “any matter

within the jurisdiction of the executive, legislative, or

judicial branch of the Government of the United States.”      “Crimes

including dishonesty or lying as an essential element involve

moral turpitude.”    Omagah v. Ashcroft, 288 F.3d 254, 260 (5th

Cir. 2002); see also Padilla v. Gonzales, 397 F.3d 1016, 1020
                           No. 05-60472
                                -3-

(7th Cir. 2005); Itani v. Ashcroft, 298 F.3d 1213, 1215 (11th

Cir. 2002).   The BIA’s determination that a violation of

§ 1001(a)(2) constitutes moral turpitude is reasonable.     See

Hamdan, 98 F.3d at 185.   Accordingly, the petition for review is

DENIED.